         Case 3:19-cv-00223-BAJ-RLB           Document 43       08/08/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF LOUISIANA


CHARLES V. SHIRLEY,                                )
                                                   )
               Plaintiff,                          )
                                                   )
               vs.                                 ) Case No. 3:19-cv-00223-BAJ-RLB
                                                   )
FLUOR CORPORATION and LIBERTY                      )
LIFE ASSURANCE COMPANY OF                          )
BOSTON,                                            )
                                                   )
               Defendants.                         )


        DEFENDANT LIBERTY LIFE ASSURANCE COMPANY OF BOSTON’S
           MOTION TO DISMISS PLAINTIFF’S AMENDED COMPLAINT

       Defendant Liberty Life Assurance Company of Boston (“Liberty Life”), by counsel,

respectfully submits this Motion to Dismiss Plaintiff’s Amended Complaint pursuant to Fed. R.

Civ. P. 12(b)(6). As set forth in the accompanying Memorandum in Support, dismissal is

warranted because: Plaintiff’s long term disability claims against Liberty Life under the

Employee Retirement Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1001

et. seq., should be dismissed because: (1) he failed to timey exhaust administrative remedies as

required by ERISA, and the Policy deadline to do so has passed; (2) this lawsuit was filed

outside the Policy’s express three-year contractual limitations period; and (3) Plaintiff cannot

pursue a statutory penalty claim against Liberty Life. Plaintiff’s claims set forth in the Amended

Complaint (“Complaint”) against Liberty Life are improper, not supported by law, and should be

dismissed with prejudice.
        Case 3:19-cv-00223-BAJ-RLB          Document 43      08/08/19 Page 2 of 2




Dated: August 8, 2019.

                                           Respectfully submitted,

                                           OGLETREE, DEAKINS, NASH,
                                           SMOAK & STEWART, P.C.


                                           By:_/s/ Eric P. Mathisen
                                           Eric P. Mathisen, IN Bar No. 19475-71
                                           56 S. Washington St., Suite 302
                                           Valparaiso, IN 46383
                                           Phone: 219-242-8666
                                           Fax: 219-242-8669
                                           eric.mathisen@ogletree.com
                                           ATTORNEYS FOR DEFENDANT


                              CERTIFICATE OF SERVICE

       I hereby certify that the foregoing was filed electronically on August 8, 2019 and that

service of same on all counsel of record is made by the Court’s CM/ECF system:


                                                         /s/ Eric P. Mathisen




                                              2
